Por cuanto, el Fiscal solicitó la desestimación del recurso inter-puesto en este caso porque desde el día 4 de abril de 1939 en que fue establecido, el apelante, que se encontraba en libertad bajo fianza, lo había abandonado por completo; y
Por cuanto, notificada la moción al apelante éste se opuso por escrito a la desestimación alegando que su falta de gestión se debió a su desconocimiento de las leyes y reglas aplicables y al hecho de no haber tenido abogado que lo defendiera en el juicio, acompañando una transcripción de la evidencia que no está aprobada por el juez sentenciador; y
Por cuanto, de la certificación unida a la moción de desesti-mación aparece que el escrito de apelación fué interpuesto por al acusado por su abogado J. Ramírez Viñas y que por tanto en cuanto a la tramitación del recurso contó el apelante con el auxilio de abogado y eso no obstante han transcurrido no ya uno ni tres meses si que once sin que una transcripción que podrá tener alrededor de diez páginaé' a máquina se haya elevado para perfeccionarlo, habiendo permanecido durante todo ese período la sentencia sin ejecutarse y el acusado en libertad:
*968PoR tanto, siendo clara la falta de gestión dentro de los tér-minos marcados por la ley y las reglas y no pndiendo aceptarse como buena la excusa alegada, debe la moción declararse con lugar y en su consecuencia desestimarse como se desestima el recurso.